DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-4 rejected under 35 U.S.C. 103 as being unpatentable over Knowles (US 20100006611) in view of Vilcovsky et al (US 20140225977) and Kaiser et al (US 20190059748)

Regarding claim 1, Knowles (US 20100006611) teaches a smart strap, comprising: (Fig. 10 (10), see the a harness 10 in Fig. 10);  a first shoulder strap (Fig. 10 (10), see the a harness 10 in Fig. 10));  a second shoulder strap (Fig. 10 (10), see the a harness 10 in Fig. 10)); a chest strap, having a first end and a second end, wherein the first end of the chest strap is connected to the first shoulder strap, the second end of the chest strap is connected to the second shoulder strap, ([Fig. 10 (10), see the a harness 10 as configured in Fig. 10, [0028], Harness 10 also includes straps 14 and wrap around the user's chest region when in use, [0029] Such length-adjustable straps 14, 16 and 21 preferably can allow harness 10  to be flexibly secured to the user's body, note that all parts of the harness 10 is connected with one another as part of the overall interconnection);  at least one camera disposed on and facing a first direction, capturing a plurality of object images of an object in the first direction([0044], a video camera 85, as shown in Fi. 10, the camera 85 is visible in an open space and is being able to take images of  any objects in front of it. ); 

Knowles do not specifically teach and a microcontroller, connected to the at least one camera, receiving the object images from the at least one camera, detecting a distance between the object and the at least one camera based on the object images, and adjusting a screen shown to a wearer of the smart strap according to the distance.


Vilcovsky et al (US 20140225977) teach a microcontroller, connected to the at least one camera ([0015], a camera, and a processor is provided and configured so as to display a user's image on the monitor ) receiving the object images from the at least one camera, detecting a distance between the object and the at least one camera based on the object images, and adjusting a screen shown to a wearer of the smart strap according to the distance ([0015], obtaining a digital image from the camera, from the camera; flipping the image about a vertical axis so as to reverse right and left sides of the image; applying a transformation mapping to the image to modify the image such that it appears to mimic a reflection of a mirror; resizing the image to reduce variations caused by changes in the object's distance to the camera; and displaying the image on the monitor after performing the flipping, transformation mapping, and resizing).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Knowles’s video camera assembly (Fig. 10) with Vilcovsky’ camera comprising all its features including resizing, because the use of such a camera helps generate a user experience that simulates the user looking into a traditional reflective mirror as taught by Vilcovsky et al.

Knowles does not teach the chest strap comprises a stiffness segment and at least one camera disposed on a surface of the stiffness segment and facing a first direction.

Kaiser et al (US 20190059748) teach that each of the chest straps 22, 24 include flexible stiffener sections 34 and elastic sections 32 [0037].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Knowles’ harness 10 with Kaiser’s chest straps 22, 24 including the flexible stiffener sections 34, because both Knowles and Kaiser et al teach about straps on the body, one of ordinary skill in the art would have looked toward Kaiser for the manner by which the strap is structured.

Regarding claim 2, Knowles teach the chest strap further comprises connected between and at least one of the first shoulder strap and the second shoulder strap (Fig. 10 (10), see the a harness 10 in Fig. 10, [Fig. 10 (10), see the a harness 10 as configured in Fig. 10, [0028], Harness 10 also includes straps 14 and wrap around the user's chest region when in use).

Knowles does not teach the chest strap further comprises at least one elastic segment connected between the stiffness segment and at least one of the first shoulder strap and the second shoulder strap.

Kaiser et al (US 20190059748) teach that each of the chest straps 22, 24 include flexible stiffener sections 34 and elastic sections 32 [0037].


Regarding claim 3, Knowles does not teach the microcontroller provides the distance to a host to accordingly adjust the screen shown to the wearer of the smart strap, wherein the screen is provided by a head mounted display worn by the wearer.

Vilcovsky et al teach a camera, and a processor is provided and configured so as to display a user's image on the monitor [0015], the trigger event module 107 can include recognition of user gesture commands and distance measurement [0072], and the display can include projector head mount display (HMD), and glass [0041].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Knowles’s video camera assembly (Fig. 10) with Vilcovsky’s camera, the trigger event module 107 along with projector head mount display (HMD), because the use of such a camera helps generate a user experience that simulates the user looking into a traditional reflective mirror as taught by Vilcovsky et al.

Regarding claim 4, Knowles teach, on the first shoulder strap and the second shoulder strap, or the wearer of the smart strap (Fig. 10 (10), see the a harness 10 in Fig. 10, , [0028], Harness 10 also includes straps 14 and wrap around the user's chest region when in use, [0029] Such length-adjustable straps 14, 16 and 21 preferably can allow harness 10 to be flexibly secured to the user's body, note that as shown in Fig. 10, the harness 10 is configured on both shoulders symmetrical with respect to its base).

Knowles do not teach a plurality of posture detecting modules connected to the microcontroller, wherein the posture detecting modules are symmetrically disposed on the first shoulder strap and the second shoulder strap, or symmetrically disposed on the stiffness segment for detecting a human posture of the wearer of the smart strap.

Vilcovsky et al teach the following:
Module 304 can have the capability of calculating or obtaining additional information like head pose or body direction of movement directly from the EyesMatch module or from module 307 utilizing a dedicated detector for item 3D movement and orientation and can use this information to modify the required body part, [0124] and a camera, and a processor is provided and configured so as to display a user's image on the monitor [0015].

.

4.	Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Knowles (US20100006611) in view of Vilcovsky et al (US 20140225977).
Regarding claims 15 and 20,  Knowles teach a smart strap, comprising(Fig. 10 (10), see the a harness 10 in Fig. 10): a first shoulder strap(Fig. 10 (10), see the a harness 10 in Fig. 10); a second shoulder strap(Fig. 10 (10), see the a harness 10 in Fig. 10)); a chest strap, having a first end and a second end, wherein the first end of the chest strap is connected to the first shoulder strap, and the second end of the chest strap is connected to the second shoulder strap([Fig. 10 (10), see the a harness 10 as configured in Fig. 10, [0028], Harness 10 also includes straps 14 and wrap around the user's chest region when in use, [0029] Such length-adjustable straps 14, 16 and 21 preferably can allow harness 10 to be flexibly secured to the user's body, note that all parts of the harness 10 is connected with one another as part of the overall interconnection);

(Fig. 10 (10), see the a harness 10 in Fig. 10, note that as shown in Fig. 10, the harness 10 is configured on both shoulders symmetrical with respect to its base).

Knowles do not teach a plurality of posture detecting modules, symmetrically disposed on the first shoulder strap and the second shoulder strap, or symmetrically disposed on the chest strap, wherein each of the posture detecting modules is configured to detect a distance variation in a specific direction; a microcontroller, connected to the posture detecting modules and defining a human posture of a wearer of the smart strap according to the distance variation detected by each of the posture detecting modules.

Vilcovsky et al teach a plurality of posture detecting modules (301, 302, 303 and 306,304), symmetrically disposed on the first shoulder strap and the second shoulder strap, or symmetrically disposed on the chest strap, wherein each of the posture detecting modules (301, 302, 303 and 306,304), is configured to detect a distance variation in a specific direction; a microcontroller, connected to the posture detecting modules and defining a human posture of a wearer of the smart strap according to the distance variation detected by each of the posture detecting modules ([0124], Modules 301, 302, 303 and 306, Module 304 can have the capability of calculating or obtaining additional information like head pose or body direction of movement directly from the EyesMatch module or from module 307 utilizing a dedicated detector for item 3D movement and orientation and can use this information to modify the required body part, [0015], a camera, and a  processor is provided and configured so as to display a user's image on the monitor, [0072], the trigger event module 107 including distance measurement).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Knowles’s video camera assembly as configured with the harness 10 (Fig. 10) with Vilcovsky’ camera along with the modules 301, 302, 303 and 306,304 as well as the trigger event module 107, because the use of such a camera helps generate a user experience that simulates the user looking into a traditional reflective mirror as taught by Vilcovsky et al.

Allowable Subject Matter
5.	Claims 5-14 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.	The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 5, the prior art does not teach wherein each of the posture detecting modules comprises: a base, comprising a bottom surface, a side surface, and a top surface, wherein the bottom surface of the base is connected to a surface of the 
Regarding claim 7, the prior art does not teach herein the posture detecting modules comprise: a first posture detecting module, disposed at a first location for detecting a first specific distance in a third direction and providing the first specific distance to the microcontroller; a second posture detecting module, disposed at a second location for detecting a second specific distance in the third direction and providing the second specific distance to the microcontroller, wherein the second location corresponds to the first location.
Regarding claim 12, the prior art does not teach a plurality of first distance sensors connected to the microcontroller, longitudinally arranged on an outer side of the first shoulder strap, and configured to detect a plurality of first distances in a second direction, wherein the first shoulder strap is worn on a first side of the wearer, and the microcontroller defines a waving state of the wearer's arm on the first side according to the first distances.
Regarding claim 16, the prior art does not teach wherein the posture detecting module comprises: a first posture detecting module, disposed at a first location for detecting a first specific distance in a third direction and providing the first specific 
Regarding claim 18, the prior art does not teach a plurality of first distance sensors connected to the microcontroller, longitudinally arranged on an outer side of the first shoulder strap and configured to detect a plurality of first distances in a second direction, wherein the first shoulder strap is worn on a first side of the wearer, and the microcontroller defines a waving state of the wearer's arm on the first side according to the first distances.
Conclusion
                                                    
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following art is cited for further references.

                      US 20190265802 to Parshionikar

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/ABBAS I ABDULSELAM/               Primary Examiner, Art Unit 2623                                                                                                                                                                                         	January 15, 2022